Fourth Court of Appeals
                                       San Antonio, Texas
                                            November 21, 2022

                                           No. 04-22-00753-CV

                         IN RE JUNIPER VENTURES OF TEXAS, LLC

                                    Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Patricia O. Alvarez, Justice
                 Irene Rios, Justice
                 Liza A. Rodriguez, Justice2

        On November 7, 2022, relator filed a petition for writ of mandamus. This court believes a
serious question concerning the mandamus relief sought requires further consideration. See TEX.
R. APP. P. 52.8(b). Respondent and real party in interest may file a response to the petition in this
court no later than December 6, 2022. Any such response must conform to Texas Rule of
Appellate Procedure 52.4.

           It is so ORDERED on November 21, 2022.


                                                                                 PER CURIAM




           ATTESTED TO: _____________________________
                        Michael A. Cruz,
                        Clerk of Court




1
  This proceeding arises out of Cause No. 2021CI17726, styled Josefa Jara Delgadillo vs. Juniper Ventures of
Texas, LLC d/b/a Fischer's Neighborhood Market #21, pending in the 288th Judicial District Court, Bexar County,
Texas, the Honorable Cynthia Marie Chapa presiding.
2
  Justice Rodriguez did not participate in this order.